Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 4-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 4, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a surgical barrier for covering a non-sterile component of a surgical system and for transferring motion between a drive system of the non-sterile component and a surgical instrument having a surgical drape including a first surface and a second surface opposed to the first surface, the surgical drape removably positionable covering a non-sterile component of a surgical system with the first surface contacting a drive member of the non-sterile component and with the second-surface contacting at least one mechanical instrument actuator of a surgical instrument; the surgical drape further including at least one manifold disposed between the first surface and the second surface, said manifold containing a volume of fluid, the manifold shaped such that movement of the drive member deforms at least a portion of the first surface, driving the volume of fluid through the manifold  in a first fluid direction to deform at least a portion of the second surface to thereby move the mechanical instrument actuator contacting the drape and cause movement of the instrument, in combination with the other elements (or steps) of the apparatus and method recited in the claims.

With respect to claim 15, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method of using a surgical drape to transfer motion between a drive system of the non-sterile component and a surgical instrument having providing a surgical system including a non-sterile component having a drive system with a drive member, and further providing a surgical instrument having at least one mechanical instrument actuator moveable to cause a movement of the surgical instrument; providing a sterile surgical drape having a first surface, a second surface opposed to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/           Primary Examiner, Art Unit 3786